--------------------------------------------------------------------------------

 
Assignment of
 
Leases and Rents and Security Deposits
 

--------------------------------------------------------------------------------

 
 
 
 
 
Prepared by and upon recordation,
return to:
 
Winston & Strawn LLP
200 Park Avenue
New York, New York 10166
Attn: Corey A. Tessler, Esq.
Oakview Plaza
Loan No.: 50-2858289
 
 

--------------------------------------------------------------------------------



ASSIGNMENT OF LEASES AND RENTS AND SECURITY DEPOSITS
 
THIS ASSIGNMENT OF LEASES AND RENTS AND SECURITY DEPOSITS (“Assignment”), dated
as of December 20, 2006, by the Person identified on the signature page hereof,
(“Assignor”), having the address set forth on the signature page hereof, to
WACHOVIA BANK, NATIONAL ASSOCIATION (“Assignee”), having an address at
Commercial Real Estate Services, 8739 Research Drive URP - 4, NC 1075,
Charlotte, North Carolina 28262.
 
RECITALS
 
Assignee has made a loan to Assignor in the principal sum of TWENTY-SEVEN
MILLION FIVE HUNDRED THOUSAND AND 00/100 DOLLARS ($27,500,000.00), inter alia,
for the purpose of acquiring certain real property (the “Property”) and the
improvements thereon to be owned by and leased by Assignor to various tenants.
The real property identified on Exhibit A annexed hereto and made a part hereof,
owned by Assignor, constitutes a part of the Property. The loan made to Assignor
is evidenced by the Note which is to be secured, among other things, by this
Assignment.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:
 
Section 1. Definitions. All capitalized undefined terms used herein shall have
the respective meanings assigned thereto in the Deed of Trust, Security
Agreement, Assignment of Rents and Fixture Filing of even date herewith
(hereinafter referred to as the “Security Instrument”) made by or between, as
applicable, Assignor to or and, as applicable, Assignee encumbering or, where
applicable, conveying security title to, the real property identified on Exhibit
A hereto. Defined terms in this Assignment shall include in the singular number
the plural and in the plural number the singular.
 
Section 2. Assignment. To secure the prompt payment and performance of each
obligation secured by the Security Instrument, Assignor hereby grants, bargains,
sells, assigns, transfers, conveys and sets over to Assignee all of Assignor’s
estate, right, title, interest, claim and demand in, to and under the leases and
other agreements, whether written or oral, affecting the use, enjoyment or
occupancy of the Premises and/or the Improvements located thereon, whether now
existing or hereafter arising (including any extensions, modifications or
amendments thereto, collectively, the “Leases”), including, without limitation,
 
(a) all claims, rights, powers, privileges, remedies, options and other benefits
of Assignor under the Leases including, without limitation, all cash or
securities now or hereafter deposited thereunder (including, without limitation,
any bond or other similar instrument obtained by Assignor and held in lieu of
any such deposits or to secure such deposits) (collectively, the “Security
Deposits”) to secure performance by tenants of their obligations thereunder,
whether such Security Deposits are to be held until the expiration of the term
of any Lease or applied to one or more of the installments of rent coming due
immediately prior to the expiration of such term and all guarantees of any
Leases or other rental arrangements, and
 
2

--------------------------------------------------------------------------------


(b) any and all earnings, revenues, rents, issues, profits, proceeds, avails and
other income of and from the Property including, without limitation, the Leases
now due or to become due or to which Assignor may now or shall hereafter become
entitled to claim or demand including, without limitation, the Security Deposits
as and when applied by Assignor towards the payment of rents and other payments
due pursuant to the Leases (collectively, the “Rents”),
 
together with full power and authority, in the name of Assignor or otherwise,
but without any obligation to do so, and subject to the provisions of this
Assignment including, without limitation, Section 3, to demand, receive,
enforce, collect or receipt for any or all of the foregoing, to endorse or
execute any checks or other instruments or orders, to give receipts, releases
and satisfaction, and to sue, in the name of Assignor or Assignee, for all of
the Rents, to subject and subordinate at any time and from time to time, any
Lease to the security title, security interest and lien, as applicable, of the
Security Instrument or any other mortgage, deed of trust or deed to secure debt
affecting the Property, to file any claims and to take any action which Assignee
may deem necessary or advisable in connection therewith, and Assignor
irrevocably appoints Assignee its true and lawful attorney-in-fact, coupled with
an interest, at the option of Assignee at any time and from time to time to
exercise any rights granted to Assignee herein. No exercise by Assignee of any
rights of Assignor hereunder or under the other Loan Documents shall release
Assignor from its obligations under the Leases.
 
Section 3. Certain Rights of Assignee. This Assignment constitutes an absolute,
present assignment and not merely an assignment for additional security. All
Rents shall be applied in accordance with the provisions of Article V of the
Security Instrument for the purposes therein set forth including, without
limitation, payments of interest and principal and any other amounts due and
payable under the Note, Security Instrument or other Loan Documents.
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, Assignor shall have the right to operate the Property, enter into
and modify Leases and commence summary proceedings against tenants under the
Leases, all as more particularly set forth in Article VII of the Security
Instrument.
 
Without limitation to any other provision hereof, upon the occurrence and during
the continuance of an Event of Default, Assignee may (but shall have no
obligation to so do), either in person, by agent or by a court-appointed
receiver, at any time without notice, regardless of the adequacy of Assignee’s
security, perform all acts necessary and appropriate for the operation and
maintenance of the Property as set forth in the Security Instrument, all on such
terms as are deemed best to protect the security of this Assignment. In the
event Assignee elects to seek the appointment of a receiver for the Property, or
any part thereof, upon the occurrence and during the continuance of an Event of
Default, Assignor hereby expressly consents to the appointment of such receiver.
 
Subsequent to the occurrence and during the continuance of any Event of Default
all Rents collected may be applied as Assignee shall determine in Assignee’s
discretion, including without limitation to the costs, if any, of taking
possession and control of and managing the Property, or any part thereof, and
collecting such amounts, including, but not limited to, reasonable attorneys’
fees, receiver’s fees, premiums on receiver’s bonds, costs of repairs to the
Property, or any part thereof, premiums on insurance policies, taxes,
assessments and other charges on the Property, or any part thereof, and to the
Debt in such order and priority as Assignee shall determine. Assignee and its
agents or employees or the receiver shall have access to the books and records
used in the operation and maintenance of the Property at reasonable times and
upon reasonable notice to Assignor, and shall be liable to account only for
those Rents actually received. Neither Assignee nor its agents, employees,
officers or directors shall be liable to Assignor, any Person claiming under or
through Assignor or any Person having an interest in the Leases or any other
part of the Property by reason of Assignee’s rights or remedies hereunder or the
exercise thereof other than with respect to the willful misconduct or gross
negligence of Assignee, provided, however, that the foregoing provisions of this
sentence shall not be deemed to alter or amend the provisions of any
indemnification of Assignee (or its agents, employees, officers and directors)
by Assignor hereunder or under the other Loan Documents.
 
3

--------------------------------------------------------------------------------


If the Rents are not sufficient to meet the costs, if any, of taking possession
and control of and managing the Property, any funds expended by Assignee for
such purposes shall become a part of the Debt secured by this Assignment. Such
amounts shall be payable upon notice from Assignee to Assignor requesting
payment thereof and shall bear interest from the date of such notice at the
Default Rate until paid.
 
Section 4. Representations and Warranties of Assignor. All of the
representations and warranties contained in Section 2.05(o) of the Security
Instrument are hereby incorporated by reference with the same force and effect
as if fully restated herein.
 
Section 5. No Mortgagee in Possession. The acceptance by Assignee of this
Assignment, with all of the rights, powers, privileges and authority so created,
shall not, prior to entry upon and taking of possession of the Property by
Assignee, be deemed or construed to constitute Assignee a
mortgagee-in-possession nor thereafter or at any time or in any event obligate
Assignee to appear in or defend any action or proceeding relating to the Leases,
the Rents or any other part of the Property, or to take any action hereunder, or
to expend any money or incur any expenses or perform or discharge any
obligation, duty or liability under the Leases, or to assume any obligation or
responsibility for any Security Deposits or other deposits delivered to Assignor
by any obligor thereunder and not assigned and delivered to Assignee, nor shall
Assignee be liable in any way for any injury or damage to Person or property
sustained by any Person in or about the Premises; the collection of said Rents
and application as aforesaid and/or the entry upon and taking possession of the
Property or any part thereof by Assignee or a receiver shall not cure or waive,
modify or affect any Event of Default so as to invalidate any act done pursuant
to such Event of Default, and the enforcement of such right or remedy by
Assignee, once exercised, shall continue for so long as Assignee shall elect,
notwithstanding that the collection and application aforesaid of the Rents may
have cured for the time the original Event of Default. If Assignee shall
thereafter elect to discontinue the exercise of any such right or remedy, the
same or any other right or remedy hereunder may be reasserted at any time and
from time to time following any subsequent Event of Default, whether of the same
or a different nature.
 
Section 6. Certain Agreements of Assignor. Assignor hereby covenants and agrees
as follows:
 
(a) This Assignment shall transfer to Assignee all of Assignor’s right, title
and interest in and to the Security Deposits, provided that Assignor shall have
the right to retain the Security Deposits so long as no Event of Default shall
have occurred and provided further, that Assignee shall have no obligation to
any such tenant with respect to the Security Deposits unless and until Assignee
comes into actual possession and control thereof;
 
4

--------------------------------------------------------------------------------


(b) Assignor shall not terminate, grant concessions in connection with, modify
or amend any Lease without the prior written consent of Assignee except in
accordance with the terms of the Security Instrument;
 
(c) Assignor shall not collect or permit the prepayment of any Rent (other than
Rents deemed "additional rent" under Leases) more than one (1) month in advance
of the date on which it becomes due under the terms of any Lease (except that
Assignor may collect or permit collection of Security Deposits subject to and
only in accordance with the terms of the Security Instrument);
 
(d) Except as expressly permitted by the Security Instrument, Assignor shall not
execute any further pledge or assignment of any Rent or any interest therein or
suffer or permit any such assignment to occur by operation of law;
 
(e) Assignor shall faithfully perform and discharge all material obligations of
the lessor under the Leases substantially in accordance with the terms thereof,
and shall give prompt written notice to Assignee of any notice of Assignor’s
default received from a tenant and shall furnish Assignee with a complete copy
of said notice. Assignor shall appear in and defend any action or proceeding
arising under or in any manner connected with the Leases;
 
(f) Assignor shall not waive, excuse, condone, discount, set-off, compromise or
in any manner release or discharge any tenant under the Leases, of and from any
material obligations, covenants, conditions and agreements by said tenant to be
kept, observed and performed, including the obligation to pay Rents thereunder,
except as permitted by the Security Instrument;
 
(g) Nothing herein shall be construed to impose any liability or obligation on
Assignee under or with respect to the Leases. Neither this Assignment nor any
action or inaction on the part of Assignee shall, without the prior written
consent of Assignee, constitute an assumption on its part of any obligation
under the Leases; nor shall Assignee have any obligation to make any payment to
be made by Assignor under the Leases, or to present or file any claim, or to
take any other action to collect or enforce the payment of any amounts which
have been assigned to Assignee or to which it may be entitled hereunder at any
time or times. No action or inaction on the part of Assignee or its agents,
employees, officers or directors shall adversely affect or limit in any way the
rights of Assignee hereunder or under the Leases. Assignor shall indemnify and
hold Assignee and its agents, employees, officers or directors harmless from and
against any and all liabilities, losses and damages which Assignee or its
agents, employees, officers or directors may incur under the Leases or by reason
of this Assignment other than that resulting from Assignee’s gross negligence or
willful misconduct, and of and from any and all claims and demands whatsoever
which may be asserted against Assignee or its agents, employees, officers or
directors by reason of any alleged obligations to be performed or discharged by
Assignee under the Leases or this Assignment including, without limitation, any
liability under the covenant of quiet enjoyment contained in any of the Leases
in the event that any tenant shall have been joined as a party defendant in any
action to foreclose the Security Instrument and shall have been barred and
foreclosed thereby of all right, title and interest and equity of redemption in
the Property or any part thereof. Should Assignee or its agents, employees,
officers or directors incur any liability, loss or damage under the Leases or
under or by reason of this Assignment, except for liability, loss or damage
resulting solely from Assignee’s gross negligence or willful misconduct,
Assignor shall immediately upon demand reimburse Assignee, its agents,
employees, officers or directors for the amount thereof together with all costs
and expenses and reasonable attorneys’ fees incurred by Assignee or its agents,
employees, officers or directors. All of the foregoing sums shall bear interest
from the date so demanded until paid at the Default Rate. Any Rent collected by
Assignee or its agents may be applied by Assignee in its discretion in
satisfaction of any such liability, loss, damage, claim, demand, costs, expense
or fees;
 
5

--------------------------------------------------------------------------------


(h) Any Rents which may be received by Assignor hereafter relating to all or any
portion of the term of any Lease from and after the date hereof shall be
promptly delivered to Assignee to be applied pursuant to Section 3 hereof.
 
Section 7. Event of Default. The occurrence of an Event of Default pursuant to
the Security Instrument shall constitute an event of default hereunder.
 
Section 8. Additional Rights and Remedies of Assignee. In addition to all other
rights and remedies provided herein, under the Loan Documents, or otherwise
available at law (including but not limited to those provided for in Neb. Rev.
Stat. §52-1705, or comparable provision) or in equity, if an Event of Default
occurs and is continuing, Assignee shall, in its sole discretion, have the
following rights and remedies, all of which are cumulative:
 
(a) Assignee shall have the right at any time or times thereafter, at its sole
election, without notice thereof to Assignor, to enforce the terms of the
Leases, to sue for or otherwise collect the Rents, whether in Assignor’s or
Assignee’s name, to enter upon, take possession and manage and control the
Leases and any other part of the Property, with or without notice, either in
person, by agent or by court-appointed receiver, and to otherwise do any act or
incur any costs or expense as Assignee shall deem proper to protect the security
hereof, as fully and to the same extent as Assignor could do in possession, and
in such event to apply the Rents so collected to the operation and management of
the Property, or any part thereof, but in such order as Assignee may deem
proper, and including payment of reasonable management, brokerage and attorneys’
fees, in the name of Assignor, Assignee, a nominee of Assignee, or in any or all
of the said names;
 
(b) Assignee shall have the right at any time or times, at its sole election,
without notice thereof, except such notice as may be expressly provided in the
Security Instrument, if any, to Assignor, to declare all sums secured hereby
immediately due and payable and, at its option, exercise any and/or all of the
rights and remedies contained in the Note, the Security Instrument and the other
Loan Documents; and
 
(c) Assignee shall have the right to assign all or any portion of Assignee’s
right, title and interest under this Assignment in any of the Leases to any
subsequent holder of the Note or any participating interest therein or to any
Person acquiring title to the Leases or any other portion of the Property
through foreclosure or otherwise. Any subsequent assignee shall have all the
rights and powers herein provided to Assignee.
 
6

--------------------------------------------------------------------------------


Section 9. Additional Security. Assignee may take or release other security for
the payment of the Debt, may release any party primarily or secondarily liable
therefor and may apply any other security held by it to the satisfaction of such
indebtedness, without prejudice to any of its rights under this Assignment.
Assignor shall from time to time upon request of Assignee, specifically assign
to Assignee, as additional security for the payment of the Debt, by an
instrument in writing in such form as may be reasonably approved by Assignee,
all right, title and interest of Assignor in and to any and all Leases now or
hereafter on or affecting the Premises, together with all security therefor and
all Rents payable thereunder, subject to the terms hereof. Assignor shall also
deliver to Assignee any notification, financing statement or other document
reasonably required by Assignee to perfect the assignment as to any such Lease.
 
Section 10. Absolute Assignment; Release. The assignment made hereby is an
absolute and unconditional assignment of rights only, and not a delegation of
duties. The execution and delivery hereof shall not in any way impair or
diminish the obligations of Assignor under the provisions of each and every
Lease nor shall such execution and delivery cause any of the obligations
contained in the Leases to be imposed upon Assignee. The assignment contained
herein and all rights herein assigned to Assignee shall cease and terminate as
to all Leases and Rents upon the payment in full of the Debt. In the event
Assignee shall have in its possession any Rents or Security Deposits after
payment in full of the Debt, Assignee shall return or cause such Rents and/or
Security Deposits to be returned to Assignor in accordance with the terms of the
Security Instrument. In the event that the assignment contained herein shall so
terminate, Assignee shall, upon the written request of Assignor, deliver to
Assignor a termination of this Assignment which shall be in recordable form,
together with a notice to tenants of the Premises instructing such tenants to
make all future payments of Rent to Assignor or to such other Person as Assignor
may direct.
 
Section 11. Effect on Rights Under Other Documents. Nothing contained in this
Assignment and no act done or omitted by Assignee pursuant to the powers and
rights granted it hereunder shall be deemed to be a waiver by Assignee of its
rights and remedies under the Loan Documents, and this Assignment is made and
accepted without prejudice to any of the rights and remedies possessed by
Assignee under the terms of the Loan Documents. The right of Assignee to collect
the Debt and to enforce any other security therefor held by it may be exercised
by Assignee either prior to, simultaneously with, or subsequent to any action
taken by it hereunder. This Assignment is intended to be supplementary to and
not in substitution for or in derogation of any assignment of rents contained in
the Security Instrument or in any other document.
 
Section 12. Further Assurances. Assignor hereby agrees that it shall, whenever
and as often as it shall be reasonably requested to do so by Assignee, execute,
acknowledge and deliver, or cause to be executed, acknowledged, and delivered,
in form and substance reasonably acceptable to Assignee, any and all such
further conveyances, instruments, documents, approvals, consents, and memoranda
of the other documents and to do any and all other acts as may be reasonably
necessary or appropriate to effectuate the terms of this Assignment. This
Assignment or a memorandum hereof may be recorded by Assignee at any time.
 
7

--------------------------------------------------------------------------------


Section 13. No Waiver. A waiver by Assignee of any of its rights hereunder or
under the Leases or of a breach of any of the covenants and agreements contained
herein to be performed by Assignor shall not be construed as a waiver of such
rights in any succeeding instance or of any succeeding breach of the same or
other covenants, agreements, restrictions or conditions. No waiver by Assignee
hereunder shall be effective unless in writing.
 
Section 14. Marshalling. Notwithstanding the existence of any other security
interest in the Property or any part thereof held by Assignee or by any other
party, Assignee shall have the right to determine the order in which any of the
Leases or any other portion of the Property shall be subjected to the remedies
provided herein. Assignee shall have the right to determine the order in which
any or all portions of the Debt are satisfied from the proceeds realized upon
the exercise of the remedies provided herein. Assignee and any Person who now or
hereafter acquires a security interest in any of the Leases or any other portion
of the Property and who has actual or constructive notice hereof hereby waives,
to the extent permitted by law, any and all right to require the marshalling of
assets in connection with the exercise of any of the remedies permitted by
applicable Legal Requirements or provided herein.
 
Section 15. Notices. All notices, demands, requests, consents, approvals or
communications required under this Assignment shall be in writing and shall be
deemed to have been properly given if delivered in accordance with the
provisions of the Security Instrument at the addresses set forth in the Security
Instrument. To the extent that any tenant under any of the Leases shall request
under Neb. Rev. Stat. §552-1706 reasonable proof of the Assignment, Assignor
agrees that a photocopy of this recorded Assignment shall constitute sufficient
proof that an assignment has been made.
 
Section 16. Counterparts; Construction. This Assignment may be executed in any
number of counterparts and shall be deemed to have become effective when and
only when one or more of such counterparts shall have been signed by or on
behalf of each of the parties hereto, although it shall not be necessary that
any signed counterpart be signed by or on behalf of each of the parties hereto,
and all such counterparts shall be deemed to constitute but one and the same
instrument.
 
Section 17. Governing Law; Severability. This Assignment shall be governed by
and construed under the laws of the state in which the Property is situated,
except to the extent that any of such laws may now or hereafter be preempted by
Federal Law, in which case such Federal Law shall so govern and be controlling
and enforced as if all such illegal, invalid or unenforceable provisions had
never been inserted herein.
 
Section 18. Modification. This Assignment may not be modified or amended except
by written agreement of the parties.
 
Section 19. Binding Agreement. Assignee may, from time to time, without notice
to Assignor, assign, transfer or convey this Assignment and the other Loan
Documents or all or any of its interest hereunder or under all or any of the
other Loan Documents and, notwithstanding any such assignment, transfer or
conveyance, this Assignment and the other Loan Documents shall remain in full
force and effect. This Assignment shall be binding upon Assignor, its successors
and assigns, and shall inure to the benefit of Assignee and its successors and
assigns.
 
8

--------------------------------------------------------------------------------


Section 20. TRIAL BY JURY. ASSIGNOR HEREBY WAIVES THE RIGHT TO ASSERT A
COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR PROCEEDING
BROUGHT AGAINST IT BY ASSIGNEE OR ITS AGENTS AND WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY
EITHER PARTY HERETO AGAINST THE OTHER OR IN ANY COUNTERCLAIM ASSIGNOR MAY BE
PERMITTED TO ASSERT HEREUNDER OR WHICH MAY BE ASSERTED BY ASSIGNEE OR ITS AGENTS
AGAINST ASSIGNOR OR IN ANY MATTERS WHATSOEVER, ARISING OUT OF OR IN ANY WAY
CONNECTED WITH ASSIGNOR, THIS ASSIGNMENT, THE NOTE, THE SECURITY INSTRUMENT OR
ANY OF THE OTHER LOAN DOCUMENTS.
 
Section 21. Bankruptcy.
 
(a) Upon or at any time after the occurrence of and during the continuance of an
Event of Default, Assignee shall have the right to proceed in its own name or in
the name of Assignor in respect of any claim, suit, action or proceeding
relating to the rejection of any Lease, including, without limitation, the right
to file and prosecute, to the exclusion of Assignor, any proofs of claim,
complaints, motions, applications, notices and other documents, in any case in
respect of the lessee under such Lease under the Bankruptcy Code.
 
(b) If there shall be filed by or against Assignor a petition under the
Bankruptcy Code, and Assignor, as lessor under any Lease, shall determine to
reject such Lease pursuant to Section 365(a) of the Bankruptcy Code, then
Assignor shall give Assignee not less than ten (10) days’ prior notice of the
date on which Assignor shall apply to the bankruptcy court for authority to
reject the Lease. Assignee shall have the right, but not the obligation, to
serve upon Assignor within such ten-day period a notice stating that (i)
Assignee demands that Assignor assume and assign the Lease to Assignee pursuant
to Section 365 of the Bankruptcy Code and (ii) Assignee covenants to cure or
provide adequate assurance of future performance under the Lease. If Assignee
serves upon Assignor the notice described in the preceding sentence, Assignor
shall not seek to reject the Lease and shall comply with the demand provided for
in clause (i) of the preceding sentence within thirty (30) days after the notice
shall have been given, subject to the performance by Assignee of the covenant
provided for in clause (ii) of the preceding sentence.
 
* * * * *
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Assignor has executed this Assignment on the day and year
first hereinabove set forth.
 

       
LVP OAKVIEW STRIP CENTER LLC,
a Delaware limited liability company
 
   
   
    By:   David Lichtenstein   

--------------------------------------------------------------------------------

Name: David Lichtenstein
Title: President
     
c/o The Lightstone Group
326 Third Street
Lakewood, New Jersey 08701

 

--------------------------------------------------------------------------------


 

STATE OF NEBRASKA )   ) ss. COUNTY OF _____________ )

 
The foregoing instrument was acknowledged before me this ______ day of December,
2006 by David Lichtenstein as President of LVP OAKVIEW STRIP CENTER LLC, a
Delaware limited liability company, on behalf of the limited liability company.
 

--------------------------------------------------------------------------------



EXHIBIT A
 
(Legal Description)
 
Attached to and forming a part of file number: CRS22144
 
Parcel 1:
 
Lots 1, 2, 13 and 14, Oak View Plaza 3rd Platting, an Addition to the City of
Omaha, as surveyed, platted and recorded in Douglas County, Nebraska, EXCEPT
that part of said Lot 13 dedicated for street widening as filed within Book 1280
at Page 429 of the Miscellaneous Records of Douglas County, Nebraska.
 
Together with Reciprocal Access, Parking and Utility rights as set forth in
Declaration of Protective Covenants recorded in Book 815 at Page 326 and
Amendment to Declaration of Protective Covenants recorded in Book 1019 at Page
142 and in Declaration of Covenants, Easements and Restrictions recorded in Book
1030 at Page 603 and First Amendment to Declaration of Covenants, Easements and
Restrictions recorded in Book 1049 at Page 336, and Second Amendment to
Declaration of Covenants recorded May 17, 2006 as Instrument No.2005056364;
 
And also together with rights of ingress and egress as set forth upon the Plat
of Oak View Plaza (3rd Platting), filed September 19,1996 in Book 2043 at Page
318 of the Deed Records; And also together with Beneficial RIGHT-OF-WAY
EASEMENT, recorded June 25,1987 in Book 818 at Page 626 of the Miscellaneous
Records
 
And together with SANITARY, STORM SEWER AND UTILITY EASEMENT recorded September
11, 1992 in Book 1030 at Page 645 of the Miscellaneous Records;
 
And also Together with SANITARY, STORM SEWER AND UTILITY EASEMENT and recorded
November 23, 1992 in Book 1043 at Page 701 of the Miscellaneous Records; And
also together with Permanent Building Encroachment Easement set forth by
instrument filed August 22, 2000 in Book 1348 at Page 702
 
all of the Records of Douglas County, Nebraska; subject to all liens and
encumbrances affecting the same.
 
Parcel 2:
 
Lot 1, Oak View Plaza (3rd Platting) Replat Three, an Addition to the City of
Omaha, as surveyed, platted and recorded in Douglas County, Nebraska.
 
Together with Reciprocal Access, Parking and Utility rights as set forth In
Declaration of Protective Covenants recorded in Book 815 at Page 326 and
Amendment to Declaration of Protective Covenants recorded in Book 1019 at Page
142 and in Declaration of Covenants, Easements and Restrictions recorded In Book
1030 at Page 603 and First Amendment to Declaration of Covenants, Easements and
Restrictions recorded in Book 1049 at Page 336, and Second Amendment to
Declaration of Covenants recorded May 17, 2006 as Instrument No.2005056364;
 

--------------------------------------------------------------------------------


And together with rights of ingress and egress as set forth upon the Plat of Oak
View Plaza (3rd Platting), filed September 19, 1996 in Book 2043 at Page 318 of
the Deed Records; and also together with Reciprocal Access, Parking and rights
of ingress/egress as set forth within the Reciprocal Easement Agreement recorded
September 19,1997 in Book 1222 at Page 699;
 
and also together with Beneficial RIGHT-OF-WAY EASEMENT recorded June 25,1987 in
Book 818 at Page 626 of the Miscellaneous Records;
 
and also together with SANITARY, STORM SEWER AND UTILITY EASEMENT recorded
September 11, 1992 in Book 1030 at Page 645 of the Miscellaneous Records; and
also Together with SANITARY, STORM SEWER AND UTILITY EASEMENT recorded November
23, 1992 in Book 1043 at Page 701 of the Miscellaneous Records;
 
and also together with non-exclusive easement rights set forth within Deed of
Easement for Subsurface Construction Elements set forth within the instrument
filed September 14, 2004 as instrument number 2004122176 all of the Records of
Douglas County, Nebraska; subject to all liens and encumbrances affecting the
same.
 
Parcel 3:
 
Lot 1, Oak View Plaza (3rd Platting) Replat Four, an Addition to the City of
Omaha, as surveyed, platted and recorded in Douglas County, Nebraska.
 
Together with Reciprocal Access, Parking and Utility rights as set forth in
Declaration of Protective Covenants recorded in Book 815 at Page 326 and
Amendment to Declaration of Protective Covenants recorded in Book 1019 at Page
142 and in Declaration of Covenants, Easements and Restrictions recorded in Book
1030 at Page 603 and First Amendment to Declaration of Covenants, Easements and
Restrictions recorded in Book 1049 at Page 336,
 
and Second Amendment to Declaration of Covenants recorded May 17, 2006 as
Instrument No.2005056364;
 
and also together with rights of ingress and egress as set forth upon the Plat
of Oak View Plaza (3rd Platting), filed September 19,1996 in Book 2043 at Page
318 of the Deed Records;
 
and also together with Reciprocal Access, Parking and rights of ingress/egress
as set forth within the Reciprocal Easement Agreement recorded September 19,
1997 in Book 1222 at Page 699;
 
and also together with Beneficial RIGHT-OF-WAY EASEMENT, recorded June 25,1987
in Book 818 at Page 626 of the Miscellaneous Records;
 
and also together with SANITARY, STORM SEWER AND UTILITY EASEMENT recorded
September 11, 1992 in Book 1030 at rage 645 of the Miscellaneous Records;
 

--------------------------------------------------------------------------------


and also Together with SANITARY, STORM SEWER AND UTILITY EASEMENT recorded
November 23, 1992 in Book 1043 at Page 701 of the Miscellaneous Records;
 
and also together with non-exclusive easement rights set forth within Deed of
Easement for Subsurface Construction Elements set forth within the instrument
filed May 17, 2005 as instrument number 2005056363, as further amended pursuant
to the Amended Deed of Easement for Subsurface Construction Elements filed July
1, 2005 as instrument number 2005076870, all of the Records of Douglas County,
Nebraska; subject to all liens and encumbrances affecting the same.
 
 
 

--------------------------------------------------------------------------------

 
 